
	
		II
		110th CONGRESS
		2d Session
		S. 3527
		IN THE SENATE OF THE UNITED STATES
		
			September 18
			 (legislative day, September 17), 2008
			Mr. Akaka (for himself,
			 Ms. Snowe, Mr.
			 Feingold, Ms. Landrieu,
			 Mr. Johnson, Ms. Murkowski, Mr.
			 Thune, Mr. Stevens, and
			 Mr. Rockefeller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize
		  advance appropriations for certain medical care accounts of the Department of
		  Veterans Affairs by providing two-fiscal year budget authority, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Health Care Budget Reform Act
			 of 2008.
		2.Two-fiscal year budget
			 authority for certain medical care accounts of the Department of Veterans
			 Affairs
			(a)Two-fiscal year
			 budget authority
				(1)In
			 generalChapter 1 of title
			 38, United States Code, is amended by inserting after section 113 the following
			 new section:
					
						113A.Two-fiscal
				year budget authority for certain medical care accounts
							(a)In
				generalBeginning with fiscal year 2010, new discretionary budget
				authority provided in an appropriations Act for the appropriations accounts of
				the Department specified in subsection (b) shall be made available for the
				fiscal year involved and shall include new discretionary budget authority first
				available after the end of such fiscal year for the subsequent fiscal
				year.
							(b)Medical care
				accountsThe medical care accounts of the Department specified in
				this subsection are the medical care accounts of the Veterans Health
				Administration as follows:
								(1)Medical
				Services.
								(2)Medical
				Administration.
								(3)Medical
				Facilities.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 1 of
			 such title is amended by inserting after the item relating to section 113 the
			 following new item:
					
						
							113A. Two-fiscal year budget authority for certain medical care
				accounts.
						
						.
				3.Comptroller
			 General of the United States study on adequacy and accuracy of baseline model
			 projections of the Department of Veterans Affairs for health care
			 expenditures
			(a)Study of
			 adequacy and accuracy of baseline model projectionsThe
			 Comptroller General of the United States shall conduct a study of the adequacy
			 and accuracy of the budget projections made by the Enrollee Health Care
			 Projection Model, or its equivalent, as utilized for the purpose of estimating
			 and projecting health care expenditures of the Department of Veterans Affairs
			 (in this section referred to as the Model) with respect to the
			 fiscal year involved and the subsequent four fiscal years.
			(b)Reports
				(1)In
			 generalNot later than the date of each year in 2010, 2011, and
			 2012, on which the President submits the budget request for the next fiscal
			 year under section 1105 of title 31, United States Code, the Comptroller
			 General shall submit to the appropriate committees of Congress and to the
			 Secretary a report.
				(2)ElementsEach
			 report under this paragraph shall include, for the fiscal year beginning in the
			 year in which such report is submitted, the following:
					(A)A statement
			 whether the amount requested in the budget of the President for expenditures of
			 the Department for health care in such fiscal year is consistent with
			 anticipated expenditures of the Department for health care in such fiscal year
			 as determined utilizing the Model.
					(B)The basis for
			 such statement.
					(C)Such additional
			 information as the Comptroller General determines appropriate.
					(3)Availability to
			 the publicEach report submitted under this subsection shall also
			 be made available to the public.
				(4)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means—
					(A)the Committees on
			 Veterans' Affairs, Appropriations, and the Budget of the Senate; and
					(B)the Committees on
			 Veterans' Affairs, Appropriations, and the Budget of the House of
			 Representatives.
					
